—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered April 14, 1992, convicting defendant, after jury trial, of grand larceny in the fourth degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Defendant’s current claims of error in the prosecutor’s summation comments are unpreserved by appropriate objection (see, People v Padro, 75 NY2d 820, 821). In any event, despite an inadvertent reference to "defendant” when the prosecutor clearly intended to refer to a People’s witness, there was no attempt by the prosecutor to suggest that defendant carried the burden of calling an unknown woman who reportedly had been on the scene, nor was the jury urged, implicitly or otherwise, to draw an adverse inference against defendant for failure to call that woman as a witness. Additionally, other than comments properly stricken by the trial court, the prosecutor’s summation comments constituted appropriate response to the defense summation (People v Marks, 6 NY2d 67, cert denied 362 US 912), and fair comment on the evidence (People v Galloway, 54 NY2d 396). Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.